IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60085
                         Summary Calendar



JORGE MARIO ESTRADA-HURTADO,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                  Petition for Review of an Order
                of the Board of Immigration Appeals
                        BIA No. A74-558-362
                        - - - - - - - - - -

                         October 22, 1999

Before KING, Chief Judge, and JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jorge Mario Estrada-Hurtado petitions for review of the

decision of the Board of Immigration Appeals dismissing his

appeal from the immigration judge’s decision to deny his

application for asylum and for a withholding of deportation.   He

argues that the Board erred by determining that he did not have a

well-founded fear of future persecution in Colombia because of

his union membership.   We have reviewed the record and the briefs

and determine that the Board’s decision is supported by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-60397
                                 -2-

substantial evidence.    See Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996).    The petition for review is DENIED.